In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  11-­‐‑3714  
RANDALL  RE,  
                                                          Petitioner-­‐‑Appellant,  
                                         v.  

UNITED  STATES  OF  AMERICA,  
                                                         Respondent-­‐‑Appellee.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
               No.  07  C  1264  —  Charles  P.  Kocoras,  Judge.  
                          ____________________  

  ARGUED  SEPTEMBER  12,  2013  —  DECIDED  DECEMBER  4,  2013  
                 ____________________  

    Before  POSNER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Randall   Re   and   Gregory  
Leach   owned   adjacent   warehouses   in   Englewood,   Florida.  
After   leasing   space   in   Leach’s   warehouse,   Jimmy   Daughtry  
told  his  real  estate  agent  that  he  did  so  because  Leach  repre-­‐‑
sented  that  a  sewer  line  essential  to  Re’s  warehouse  crossed  
Leach’s   property   without   permission   and   lacked   permits.  
The   agent   passed   this   information   to   Re,   who   might   have  
sent  Leach  a  letter  of  inquiry  or  filed  a  lawsuit  against  him.  
No.  11-­‐‑3714                                                                     2  

Instead  Re  hired  some  goons  to  beat  Leach  and  threaten  him  
with   worse   unless   he   broke   the   lease.   Re   wanted   Daughtry  
as  his  own  tenant.  These  events  led  to  a  conviction  under  the  
Hobbs   Act,   18   U.S.C.   §1951,   for   using   extortion   to   injure  
Leach’s  business,  which  was  part  of  interstate  commerce.  We  
affirmed  the  conviction,  401  F.3d  828  (7th  Cir.  2005),  and,  af-­‐‑
ter  a  remand,  the  sentence,  419  F.3d  582  (7th  Cir.  2005).  
     In   this   collateral   attack   under   28   U.S.C.   §2255,   Re   con-­‐‑
tends   that   his   trial   and   appellate   lawyers   rendered   ineffec-­‐‑
tive   assistance—trial   counsel   because   the   lawyer   stole   from  
Re   and   appellate   counsel   because   he   omitted   what   Re   de-­‐‑
picts  as  an  argument  certain  to  prevail.  The  district  court  de-­‐‑
nied  the  petition  with  respect  to  these  issues,  2011  U.S.  Dist.  
LEXIS  55334  (N.D.  Ill.  May  24,  2011),  and  denied  a  motion  for  
reconsideration,   2011   U.S.   Dist.   LEXIS   111437   (N.D.   Ill.   Sept.  
29,  2011).  Re  raises  the  same  arguments  on  appeal.  We  start  
with  the  challenge  to  appellate  counsel’s  performance.  
     Re  submits  that  Scheidler  v.  National  Organization  for  Wom-­‐‑
en,   Inc.,   537   U.S.   393   (2003),   provided   the   basis   for   a   can’t-­‐‑
miss   argument—an   argument   that   his   lawyer   nonetheless  
missed.  The  Hobbs  Act  defines  extortion  as  “the  obtaining  of  
property  from  another,  with  his  consent,  induced  by  wrong-­‐‑
ful   use   of   actual   or   threatened   force,   violence,   or   fear”.   18  
U.S.C.  §1951(b)(2).  Scheidler  holds  that  the  word  “obtaining”  
must   be   taken   seriously,   and   that   threatening   someone  
without   “obtaining”   money,   or   money’s   worth,   in   return,  
does  not  meet  the  statutory  definition.  Getting  someone  else  
to  abandon  a  property  right  differs  from  “obtaining”  proper-­‐‑
ty,  Scheidler  concludes.  Re  observes  that  the  indictment  does  
not  allege,  and  the  jury  did  not  find,  that  Leach  handed  over  
any  money  or  other  property  after  being  beaten  and  threat-­‐‑
3                                                                    No.  11-­‐‑3714  

ened.   It   follows,   Re   maintains,   that   he   did   not   violate   the  
Hobbs  Act  and  that  counsel  necessarily  fell  short  of  his  obli-­‐‑
gations  by  omitting  this  argument  on  appeal.  
      The  attack  on  counsel’s  performance  is  window  dressing.  
If   Re   is   right   about   the   meaning   of   the   Hobbs   Act,   then   he  
has   been   convicted   of   an   act   that   the   law   does   not   make  
criminal  and  is  entitled  to  relief  under  §2255  even  if  counsel  
did  everything  possible  to  protect  his  interests.  See  Bousley  v.  
United   States,   523   U.S.   614   (1998);   Davis   v.   United   States,   417  
U.S.  333  (1974).  But  Re  is  not  right  about  the  meaning  of  the  
Hobbs   Act—at   least,   is   not   right   to   attribute   to   either  
Scheidler   or   Sekhar   v.   United   States,   133   S.   Ct.   2720   (2013),   a  
holding  that  “obtaining”  property  requires  getting  it  directly  
from  the  person  threatened.  Section  1951(b)(2)  speaks  of  ob-­‐‑
taining   property   “from   another”;   it   does   not   say   that   the  
“another”  must  be  the  threat’s  recipient.  
     Re   had   Leach   beaten   and   threatened.   A   jury   could   find  
that   Re’s   goal   was   to   obtain   Daughtry   as   a   tenant.   Tenancy  
yields   rental   payments,   a   form   of   property.   Re   hoped   that  
greater   rental   income   would   enable   him   to   sell   the   ware-­‐‑
house  for  more,  effectively  capitalizing  the  value  of  the  ten-­‐‑
ancy.  Scheidler  did  not  address  such  a  situation;  it  dealt  with  
a   prosecution   in   which   the   proof   showed   that   the   victim  
abandoned   property   but   the   perpetrator   did   not   get   any-­‐‑
thing.   Re   set   out   to   obtain   something   of   financial   value.   In  
Sekhar,  133  S.  Ct.  at  2725  n.2,  the  Supreme  Court  reserved  the  
question   whether   threats   to   a   business   competitor   that   pro-­‐‑
duce   a   transfer   of   a   customer’s   revenue   violate   the   Hobbs  
Act.  This  shows  that  the  Justices  do  not  view  Scheidler  (or  for  
that  matter  Sekhar)  as  having  settled  the  issue  in  Re’s  favor.  
And   Re   does   not   contend   that   any   circuit   has   resolved   the  
No.  11-­‐‑3714                                                                  4  

question   in   his   favor.   Sekhar   noted   that   United   States   v.   Ze-­‐‑
mek,  634  F.2d  1159,  1173  (9th  Cir.  1980),  held  that  the  Hobbs  
Act   covers   using   threats   or   violence   to   divert   a   customer’s  
business   from   one   competitor   to   another;   Re   does   not   cite  
contrary   appellate   authority.   This   knocks   out   a   claim   of   ac-­‐‑
tual   innocence,   whether   presented   through   the   lens   of   inef-­‐‑
fective  assistance  or  directly  under  Bousley  and  Davis.  
      Re’s  reply  brief  maintains  that  the  sort  of  theory  now  ad-­‐‑
vanced  by  the  prosecutor,  applied  in  Zemek,  and  reserved  in  
note  2  of  Sekhar,  was  not  adequately  laid  out  in  the  jury  in-­‐‑
structions,   and   that   he   is   therefore   entitled   to   a   new   trial.  
That’s   a   contention   different   from   the   one   made   in   the   dis-­‐‑
trict   court   and   the   opening   brief,   however.   If,   as   Re   argued  
earlier,  he  is  innocent  of  any  crime,  then  he  is  entitled  to  be  
acquitted.  A  request  for  a  new  trial  comes  too  late—and  this  
recasting   of   the   theory   may   explain   why   counsel   omitted   it  
on   direct   appeal.   It   had   not   been   presented   to   the   district  
court   at   trial,   which   preceded   Scheidler,   making   it   hard   to  
frame   an   appellate   issue;   and   a   theory   that   not   only   can’t  
succeed   without   establishing   plain   error,   but   also   leads   at  
best  to  a  remand  for  another  trial  at  which  conviction  is  like-­‐‑
ly,   is   not   one   that   every   competent   appellate   lawyer   will  
pursue.   Raising   (relatively)   weak   issues   leaves   less   space   in  
the  brief  for  stronger  ones.  
   Now   for   the   attack   on   trial   counsel.   Re   hired   Richard  
Beuke  to  represent  him  at  trial  and  suggested  that  Beuke  use  
Terry   O’Donnell   (his   lawyer   in   pending   divorce   proceed-­‐‑
ings)  as  an  assistant.  Three  weeks  after  the  jury  returned  its  
verdict,  Re  sold  a  warehouse  located  in  Woodridge,  Illinois.  
The   proceeds   were   put   in   escrow,   from   which   O’Donnell  
embezzled  them.  O’Donnell  claimed  that  Re  owed  him  some  
5                                                                  No.  11-­‐‑3714  

of   this   money,   but   we   assume   for   current   purposes   that  
O’Donnell  committed  theft.  After  the  invasion  of  the  escrow  
was  detected,  O’Donnell  promised  to  reimburse  Re  or  his  ex-­‐‑
wife   but   committed   suicide   before   doing   so.   Re   contends  
that   O’Donnell’s   crime   shows   a   conflict   of   interest,   which  
requires  a  new  trial  without  the  need  to  show  prejudice.  He  
relies   on   Cuyler   v.   Sullivan,   446   U.S.   335   (1980),   and   United  
States  v.  Cronic,  466  U.S.  648  (1984).  
     Re   does   not   contend   that   Beuke   acted   under   a   conflict.  
He   maintains   that   O’Donnell   wanted   him   convicted   so   that  
he   could   steal   from   the   matrimonial   estate,   though   he   does  
not  identify  any  concrete  step  O’Donnell  took  to  hamper  the  
defense  of  the  Hobbs  Act  charge.  The  district  judge  held  that  
a  post-­‐‑trial  crime  by  a  lawyer  against  his  client  does  not  spoil  
the   trial   as   a   matter   of   law;   prejudice   must   be   shown.   Re  
could   not   establish   prejudice,   the   judge   thought,   because  
O’Donnell   played   only   a   peripheral   role   in   the   trial.   Beuke  
did   most   of   the   work   and   supervised   O’Donnell’s   few   con-­‐‑
tributions.   O’Donnell   was   not   a   member   of   the   Trial   Bar   of  
the   Northern   District   of   Illinois   and   thus   could   litigate   in   a  
criminal   trial   only   under   the   direct   supervision   of   a   more  
experienced  lawyer,  such  as  Beuke.  
    According  to  Re,  the  judge  should  not  have  reached  these  
conclusions   without   an   evidentiary   hearing.   Yet   the   judge  
presiding  in  the  §2255  proceeding  had  conducted  the  crimi-­‐‑
nal   trial.   He   saw   exactly   what   roles   Beuke   and   O’Donnell  
had  played.  Re  relies  on  the  principle  of  Cronic  that  it  is  un-­‐‑
necessary   to   show   prejudice   when   a   lawyer   effectively  
abandons   his   client,   but   he   does   not   contend   that   Beuke  
abandoned   him.   He   had   un-­‐‑conflicted   legal   assistance  
throughout.   Anyway,   the   Supreme   Court   has   never   held  
No.  11-­‐‑3714                                                                      6  

that   there   can   be   a   conflict   of   interest,   or   any   other   kind   of  
ineffective   assistance,   by   retrospect.   The   Justices   have   been  
unwilling  to  extend  Cronic  beyond  abandonment  or  a  situa-­‐‑
tion   in   which   the   defendant   effectively   was   unrepresented,  
see,   e.g.,   Wright   v.   Van   Patten,   552   U.S.   120   (2008);   Bell   v.  
Cone,  535  U.S.  685  (2002),  and  Re  had  not  demonstrated  that  
his  defense  team  was  missing  in  action.  No  other  circuit  has  
held  that  a  post-­‐‑trial  crime  by  a  lawyer  against  his  client  au-­‐‑
tomatically   and   retroactively   spoils   the   trial.   Establishing  
prejudice   remains   essential—and   the   district   judge   did   not  
err  in  concluding  that  Re  has  not  established  prejudice.  
                                                                         AFFIRMED